Citation Nr: 1730769	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  15-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Recognition of the appellant as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1944 to March 1946.  Among his decorations are three Bronze Stars and a Purple Heart Medal.  He died in March 1994.  At the time of his death, the appellant was married to the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2017, the appellant's representative testified before the undersigned on the appellant's behalf at a Board videoconference hearing.  During the hearing, the representative waived RO review of newly submitted evidence.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran married in November 1938.

2.  The Veteran died in March 1994; according to his death certificate, he and the appellant were married at the time of his death.

3.  The appellant remarried in February 1999, and her new husband died in January 2000.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence.  The VCAA also prescribes VA's duties to help a claimant obtain relevant evidence, collectively referred to as the "duty to assist."  However, the VCAA does not apply where, as here, the law is dispositive and the claim involves no factual dispute.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Law and Analysis

The appellant seeks death pension benefits as the surviving spouse of the Veteran.  
However, prior to a determination regarding entitlement to VA benefits, a threshold determination must be made as to whether the appellant qualifies as the Veteran's surviving spouse.

A "surviving spouse" is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).

The remarriage of a surviving spouse shall not bar the furnishing of benefits, including death pension benefits, to such surviving spouse if the marriage was void or annulled.  In addition, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion.  38 C.F.R. § 3.55(a).

The relevant facts in this case are not in dispute.  The record demonstrates that the appellant and the Veteran married in November 1938.  The Veteran died in March 1994, and, according to his death certificate, was married to the appellant at the time of his death.  The appellant remarried in February 1999.  Her second husband died in January 2000.

The appellant does not contend, nor does the record reflect, that her second marriage following the Veteran's death was voided, annulled, or dissolved by court decree.  Rather, as noted above, the marriage was ended by the death of the appellant's spouse.  The death of her spouse occurred in January 2000, many years after November 1, 1990.  Consequently, under the applicable regulations, there is no legal basis for the appellant's claim.  See 38 C.F.R. §§ 3.50, 3.55.  Instead, she appears to be raising an argument couched in equity.

The Board has thoroughly reviewed the record in this matter, and is very sympathetic to the appellant's situation.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, to receive death pension benefits, the appellant must first qualify as a surviving spouse.  Because she remarried after the Veteran's death, and because the evidence shows her second marriage was ended by the January 2000 death of her husband, and was not voided, annulled, or dissolved by court decree, the appellant may not be recognized as the Veteran's surviving spouse under the governing laws and regulations.  The claim must therefore be denied as a matter of law.


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


